                   Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 1 of 12




 2

 3

 4

 5

 6                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON

 7                            IN AND FOR THE COUNTY OF THURSTON

 8
     BENJAMIN G. MCDONALD and                      Case No.
 9   KATHERINE F. MCDONALD,husband
10   and wife
                                                  COMPLAINT FOR PERSONAL
11                   Plaintiffs,                  INJURIES

12   VS.

13   SAFEWAY,INC.;
     SAFEWAY STORES INC. #1503;
14
     SAFEWAY FUEL CENTER #1503;
15   JOHN DOE CORPORATIONS OR
     PARTNERSHIPS 1-3;"JANE DOE"
16   GENERAL MANAGER and "JOHN
     DOE" GENERAL MANAGER;
17   "JANE DOE" ASSISTANT MANAGER
     and "JOHN DOE"ASSISTANT
18
     MANAGER,wife and husband; and
19   "JOHN DOE"EMPLOYEES 1 - 5",

20                   Defendants.

21
            COMES NOW the Plaintiffs above named, by and through Plaintiffs' attorneys, Harold
22
     D. Carr and Adam C. Cox, and for a cause of action against Defendants, and each ofthem, allege
23

24   as follows:

25

26

     COMPLAINT FOR PERSONAL INJURIES- I                                     Harold D. Carr, P.S.
                                                                              4239 Martin Way E.
                                                                              Olympia WA 98516
                                                                               (360)455-0030
                                                                              Fax (360)455-0031
                   Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 2 of 12




                                             I. PLAINTIFFS
 I

 2           1.1       At all times material hereto, Plaintiffs BENJAMIN G. MCDONALD and

 3   KATHERINE F. MCDONALD were and are a married couple residing in Thurston County,

 4   Washington.

 5                                          II. DEFENDANT
 6
            2.1      At all times material hereto, Defendant SAFEWAY, INC., was and is a foreign
 7
     corporation doing business in Thurston County, Washington as an active and licensed
 8
     corporation. That Safeway, Inc, owns, operates and manages SAFEWAY FUEL STATION
 9
     #1503 and SAFEWAY STORES INC. #1503 located at 520 Cleveland Avenue SE, Suite A,
10

11   Tumwater, Washington.

12          2.2      At all times material hereto, and SAFEWAY STORES INC.#1503 was the owner,

13   occupier, possessor, operator, taxpayer, franchisor, and/or manager of real property and business

14   operating at 520 Cleveland Avenue SE, Suite A, Tumwater, Washington (Thurston County
15
     Assessor Property Tax Parcel/Account number 99002034291).
16
            2.3      SAFEWAY, INC. is assigned a Washington UBI number 600643518 with its
17
     registered agent for service of prOcess as CT Corporation System, located at 711 Capitol Way S.,
18
     Ste. 204, Olympia, Washington.
19

20          2.4      At all times material hereto, SAFEWAY STORES INC. #1503 is an

21   unincorporated, unregistered taxpayer for Thurston County              Assessor Property          Tax

22   Parcel/Account numbers 99002034291 operating at 520 Cleveland Avenue SE, Suite A,
23
     Tumwater, Washington.
24
            2.5      According to https://www.albertsonscompanies.comicareers/safeway-
25
     careers/our-story.html (current as of January 5, 2021), there are over thirteen hundred (1,300),
26

     COMPLAINT FOR PERSONAL INJURIES- 2                                        Harold D. Carr, P.S.
                                                                                 4239 Martink Way E.
                                                                                 Olympia WA 98516
                                                                                  (360)455-0030
                                                                                 Fax (360)455-0031
                  Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 3 of 12




     Safeway Stores operating across the United States. Upon information and. belief, at all times
 1

 2   material hereto, defendants JOHN DOE CORPORATIONS OR. PARTNERSHIPS 1-3 are

 3   believed to be an owner,occupier, possessor, operator, franchisee, franchisor, manager ofthe real

 4   property, or entity with obligations for the creation, modification, upkeep, and compliance of the

 5   premises in conformance with all applicable laws, standards, and codes, and/or employing"JANE
 6
     DOE" GENERAL MANAGER or"JOHN DOE" GENERAL'MANAGER of SAFEWAY FUEL
 7
     STATION #1503 and SAFEWAY STORES INC. #1503 located at 520 Cleveland Avenue SE,
 8
     Suite A,Tumwater, Washington, at the time of Plaintiffs fall. The true names and capacities are
 9
     unknown to Plaintiff, but it is believed such entities control or operate under franchise agreements,
10

11   and subject to policies, procedures, rules, and standards for consistent operation and maintenance

12   ofthe Safeway Fuel station. JOHN DOE CORPORATIONS OR PARTNERSHIPS 1-3 may have

13   employed "JANE DOE" GENERAL MANAGER or "JOHN DOE" GENERAL MANAGER as
14   an employee, agent, and/or representative of SAFEWAY FUEL STATION #1503 and
15
     SAFEWAY STORES INC. #1503 located at 520 Cleveland Avenue SE, Suite A, Tumwater,
16
     Washington and was acting within the course and scope of his/her employment, and was
17
     responsible for the implementation, supervision, training, monitoring, and control of the policies,
18
     processes, procedures, standards, rules, and best practices for hazard identification, hazard
19

20   remediation, hazard guarding, hazard removal, and conditions of the Premises of SAFEWAY

21   FUEL STATION #1503 and SAFEWAY STORES INC.#1503 located at 520 Cleveland Avenue

22   SE, Suite A, Tumwater, Washington.
23          2.6     Upon information and belief, at all times material hereto, defendants"JANE DOE"
24
     GENERAL MANAGER and "JOHN DOE"GENERAL MANAGER were wife and husband and
25
     residents of Washington. Defendant "JANE DOE" GENERAL MANAGER or "JOHN DOE"
26

     COMPLAINT FOR PERSONAL INJURIES- 3                                          Harold D. Carr, P.S.
                                                                                   4239 Martin Way E.
                                                                                   Olympia WA 98516
                                                                                    (360)455-0030
                                                                                   Fax (360)455-0031
                  Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 4 of 12




     GENERAL MANAGER was the General Manager of SAFEWAY FUEL STATION #1503 and
 1

 2   SAFEWAY STORES         INC. #1503 located at 520 Cleveland Avenue SE, Suite A, Tumwater,
 3   Washington, at the time of Plaintiff's fall, and was acting within the course and scope of his/her

 4   employment, and was responsible for the implementation, supervision, training, monitoring, and

 5   control of the policies, processes, procedures, standards, rules, and best practices for hazard
 6
     identification, hazard remediation, hazard guarding, hazard removal, and conditions of the
 7
     Premises of SAFEWAY FUEL STATION #1503 and SAFEWAY STORES INC. #1503 located
 8
     at 520 Cleveland Avenue SE, Suite A, Tumwater, Washington,
 9
            2.7     Upon information and belief, at all times material hereto, defendants"JANE DOE"
10

11   ASSISTANT MANAGER and "JOHN DOE" ASSISTANT MANAGER were wife and husband

12   and residents of Washington. Defendant "JANE DOE" ASSISTANT MANAGER or "JOHN

13   DOE" ASSISTANT MANAGER was the General Manager of SAFEWAY FUEL STATION

14   #1503 and SAFEWAY STORES INC. #1503 located at 520 Cleveland Avenue SE, Suite A,
15
     Tumwater, Washington, at the time ofPlaintiffs fall, and was acting within the course and scope
16
     of his/her employment, and was responsible for the implementation, supervision, training,
17
     monitoring, and control ofthe policies, processes, procedures, standards, rules, and best practices
18
     for hazard identification, hazard remedi.ation, hazard guarding, hazard removal, and conditions of
19

20   the Premises of SAFEWAY FUEL STATION #1503 and SAFEWAY STORES INC. #1503

21   located at 520 Cleveland Avenue SE, Suite A, Tumwater, Washington.

22          2.8     Defendants, "JOHN DOE EMPLOYEES 1- 5", on information and belief were
23
     residents of Washington, at all times relevant and material to this Complaint. Fictitious
24
     Defendants,"JOHN DOE EMPLOYEES 1-5", whose true names and capacities are unknown to
25
     Plaintiffs, were employees, agents, and/or representatives ofSAFEWAY FUEL STATION #1503
26

     COMPLAINT FOR PERSONAL TNIURTES- 4                                        Harold D. Carr, P.S.
                                                                                  4239 Martin Way E.
                                                                                  Olympia WA 98516
                                                                                   (360)455-0030
                                                                                  Fax (360) 455-0031
                  Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 5 of 12




     and SAFEWAY STORES INC. #1503 located at 520 Cleveland Avenue SE, Suite A,Tumwater,
 1

 2   Washington, acting within the course and scope of their respective employment at or on behalf of

 3   SAFEWAY FUEL STATION #1503 and SAFEWAY STORES INC. #1503 located at 520

 4   Cleveland Avenue SE, Suite A, Tumwater, Washington. Upon 'information and belief, one or

 5   more of these employees negligently performed upkeep, and/or maintenance activities, giving
 6
     rise to dangerous and hazardous conditions on the Premises, including unsafe walking surfaces
 7
     existing on or about the incident date and time on the premises and grounds ofSAFEWAY FUEL
 8
     STATION #1503 and SAFEWAY STORES INC. #1503 located at 520 Cleveland Avenue SE,
 9
     Suite A, Tumwater, Washington, which caused and/or contributed to Plaintiff BENJAMIN G.
10

11   McDONALD'S fall, and the resulting injuries and damages. Plaintiff therefore sues these

12   Defendants by such fictitious names. Plaintiffs reserves the right to amend the Complaint to state

13   the true name and capacity of said "JOHN DOE EMPLOYEES 1-5".
14
                                  III. JURISDICTION AND VENUE
15
            3.1     Plaintiffs, BENJAMIN G. McDONALD and KATHERINE F. MCDONALD,are
16
     residents of Olympia, Thurston County, Washington.
17
            3.2     Personal jurisdiction exists over Defendants. The "tortious act" and omissions
18
     giving rise to and causing Plaintiff's injury claims occurred in Thurston County, Washington,
19
                               —
20   Defendants conduct business in Thurston County, Washington, and one or more corporate and/or

21   individual defendants are a legal owner, occupier, possessor, operator, franchisee, taxpayer,

22   and/or manager of the real property, business, and improvements located at 520 Cleveland
23
     Avenue SE, Suite A, Tumwater, Washington (Thurston County Assessor Property Tax
24
     Parcel/Account number 99002034291) known as SAFEWAY FUEL STATION #1503 and
25
     SAFEWAY STORES INC. #1503 and SAFEWAY, INC., and/or own, use, maintain, possess,
26

     COMPLAINT FOR PERSONA", INJURIES- 5                                      Harold D. Carr, P.S.
                                                                                 4239 Martin Way E.
                                                                                 Olympia WA 98516
                                                                                  (360)455-0030
                                                                                 Fax (360) 455-0031
                  Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 6 of 12




     and control said real property and improvements thereon with duties and obligations to the public

 2   and invitees for the creation, modification, upkeep, and compliance of the premises in

 3   conformance with all applicable laws, standards, codes, and safe practices, including to discover

 4   and warn of hazards on the property. RCW 4.12.020(3); RCW 4.12.025(1); RCW 4.12.025(3).

 5          3.3     Venue is proper in Thurston County, Washington because the Defendants,
 6
     SAFEWAY FUEL STATION #1503 and SAFEWAY STORES INC. #1503 and SAFEWAY,
 7
     INC., own, use, maintain, possess, and control real property and improvements in Tumwater,
 8
     Thurston County, Washington, known as Safeway, transact business in Thurston County,
 9
     Washington, and direct, control, and monitor training, supervision, and oversight of its
10

11   employees, agents, and representatives, including, "JANE AND JOHN DOE GENERAL

12   MANAGERS", "JOHN AND JANE DOE ASSISTANT MANAGERS" and "JOHN DOE

13   EMPLOYEES 1-5" and the Defendants' acts and omissions giving rise to and causing Plaintiff
14   BENJAMIN G. McDONALD'S injuries and damages occurred in Thurston County, Washington.
15
     RCW 4.12.020(3); RCW 4.12.025(1).
16
                                              IV. FACTS
17
            4.1    That on or about Friday, February 8,2019, Plaintiff, BENJAMIN G. McDONALD,
18
     parked his vehicle at SAFEWAY FUEL STATION #1503 located at 520 Cleveland Avenue SE,
19

20   Suite A, Tumwater, Washington designated as SAFEWAY FUEL STATION #1503. Plaintiff,

21   BENJAMIN G. McDONALD, was an invited on the property to transact business with one or

22   more defendants. Mr. McDonald parked his vehicle near a fuel, pump, exited his vehicle, and
23   began walking around the rear of his vehicle to the passenger side where the fuel pump was
24
     located. While walking around his vehicle, Plaintiff, BENJAMIN G. McDONALD's foot
25
     encountered an unsafe, dangerous and hidden obstruction. As a consequence, he slipped and fell.
26

     COMPLAINT FOR PERSONAL INJURIES- 6                                       Harold D. Carr, P.S.
                                                                                4239 Martin Way E.
                                                                                Olympia WA 98516
                                                                                 (360) 455-0030
                                                                                Fax (360)455-0031
                  Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 7 of 12




            4.2     At all times relevant and material to this lawsuit, Plaintiff, BENJAMIN G.
 1

 2   McDONALD,was an invitee at the property.

 3          4.3     Defendants and their employees, agents, or servants had actual and/or constructive

 4   knowledge of the dangerous and hazardous conditions on the Premises prior to Plaintiff

 5   BENJAMIN G. McDONALD'S fall.
 6
            4.4     Despite having actual or constructive knowledge of the dangerous and hazardous
 7
     conditions on the Premises, Defendants did not warn, remediate, or correct the dangerous
 8
     conditions prior to or even after BENJAMIN G. McDONALD'S fall.
 9
                                           V. NEGLIGENCE
10

11          5.1     Upon information and belief, SAFEWAY, INC.; SAFEWAY STORES INC.

12   #1503; SAFEWAY          FUEL     CENTER #1503; JOHN            DOE     CORPORATIONS             OR

13   PARTNERSHIPS 1-3; "JANE DOE" GENERAL MANAGER and "JOHN DOE" GENERA',
14   MANAGER; "JANE DOE" ASSISTANT MANAGER and "JOHN DOE" ASSISTANT
15
     MANAGER, wife and husband; and "JOHN DOE"EMPLOYEES 1 - 5", are responsible for the
16
     implementation, supervision, training, monitoring, and control of the policies, processes,
17
     procedures, standards, rules, and best practices for hazard identification, hazard remediation,
18
     hazard guarding, and hazard removal. Additionally, these defendants were responsible for
19

20   ensuring that all, applicable codes and standards applicable to safe walking surfaces, walkways

21   changes in level, ADA compliance, and property maintenance (including, but not limited to

22   building codes and American Standards for Testing and Materials, and American National
23
     Standards for Safety Colors) were being followed and implemented.
24
            5.2     The Premises were held open as part of the business operation of Safeway, and
25
     Defendants had actual and constructive knowledge and notice of the built, unmarked hazardous
26

     COMPLAINT FOR PERSONAL INJURIES- 7                                       Harold D. Carr, P.S.
                                                                                4239 Martin Way E.
                                                                                Olympia WA 98516
                                                                                 (360) 455-0030
                                                                                Fax (360)455-0031
                  Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 8 of 12




     conditions existing on their property, and failed to warn, mark, redirect, remediate, or correct the
 1

 2   conditions, despite knowing or having a reason to know that pedestrians and business invitees

 3   would proceed to encounter unmarked hazards in any common area of the Premises open to the

 4   public, including: in the parking lot; ingress; egress; approaches towards the business; exits from

 5   the building; locations for conducting activities beneficial to Safeway; and pathways for use by
 6
     persons of all mobility levels.
 7
            Under the doctrine of respondeat superior, SAFEWAY FUEL STATION #1503 and
 8
     SAFEWAY STORES INC. #1503 and SAFEWAY,INC., is liable for the acts and omissions of
 9
     its employees, agents, and representatives, including but not limited to "JANE AND JOHN DOE
10

1l   GENERAL MANAGERS","JOHN AND JANE DOE ASSISTANT MANAGERS" and "JOHN

12   DOE EMPLOYEES 1-5" which caused harm to its business invitee, BENJAMIN G.

13   McDONALD, in the operation of 520 Cleveland Avenue SE, Suite A, Tumwater, Washington,

14   designated as SAFEWAY FUEL STATION #1503 and SAFEWAY STORES INC. #1503.
15
            5.3     Defendants "JANE AND JOHN DOE GENERAL MANAGERS","JOHN AND
16
     JANE DOE ASSISTANT MANAGERS", the managers, assistant manager, and "JOHN DOE
17
     EMPLOYEES 1-5" were negligent in failing to perform their respective duties to maintain 520
18
     Cleveland Avenue SE, Suite A, Tumwater, Washington, designated as SAFEWAY FUEL
19

20   STATION #1503 and SAFEWAY STORES INC. #1503 in reasonably safe condition for their

21   invitees; creating hazardous conditions on the premises; permitting insufficient policies,

22   procedures, training, supervision, and enforcement of employees, agents, and representatives, to
23   take reasonable precautions to protect invitees from foreseeable harm by allowing employees to
24
     engage-in and create hazardous and/or dangerous practices and conditions; and failing to
25
     reasonably warn, abate, and guard invitees and guests of hazardous and dangerous practices and
26

     COMPLAINT FOR PERSONAL INJURIES- 8                                         Harold D. Carr, P.S.
                                                                                  4239 Martin Way E.
                                                                                  Olympia WA 98516
                                                                                   (360)455-0030
                                                                                  Fax (360)455-0031
                   Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 9 of 12




     conditions existing at, created at, or maintained at 520 Cleveland Avenue SE,Suite A,Tumwater,
 1

 2   Washington 98499 designated as SAFEWAY FUEL STATION #1503 and SAFEWAY STORES

 3   INC. #1503, its agents, representatives, or employees, or permitted to remain on the premises.

 4   Such negligence proximately caused Plaintiff BENJAMIN McDONALD to fall and caused

 5   Plaintiff's injuries, damages, and losses.
 6
             5.4     Defendants should have expected that BENJAMIN McDONALD would not
 7
     discover or realize the danger or would fail to protect himself against it, and Defendants failed to
 8
     exercise ordinary care to protect BENJAMIN McDONALD and other guests and invitees against
 9
     the danger.
10

11           5.5     On the date of the occurrence, the Premises was under the ownership, control,

12   supervision, management, care, and maintenance ofDefendants. The Defendants, by and through

13   their agents, servants, and employees,owed Plaintiff a duty to provide and maintain safe premises

14   for the benefit of its invitees. Defendants also had a duty to:
15
           (a)       Provide safe and adequate maintenance ofthe premises and grounds;
16
           (b)       Provide invitees with warning signs regarding unsafe areas and hidden dangers;
17
           (c)       Have a system to provide warnings to invitees by roping off, taping off and or/or
18
     utilizing safety cones to mark unsafe areas and bidden dangers;
19

20         (d)       Have a system in place to inspect the premises for unsafe conditions;

21         (e)       Inspect the premises for unsafe conditions once its employees become aware or

22   should have become aware of potential unsafe conditions;
23                   Eliminate unsafe conditions on its premises once its employees become aware or
           (f)
24
     should become aware of unsafe conditions.
25
            5.6      Defendants breached their duties as set forth in paragraphs 4.3 — 4.4, and 5.1— 5.5.
26

     COMPLAINT FOR PERSONAL INJURIES- 9                                         Harold D. Carr, P.S.
                                                                                   4239 Martin Way E.
                                                                                   Olympia WA 98516
                                                                                    (360)455-0030
                                                                                   Fax (360)455-0031
                   Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 10 of 12




             5.7      As a direct and proximate cause of Defendants' negligence, errors, omissions,
 1

 2   breach of their duties as set forth in paragraphs 4.3 — 4.4, and 5.1 — 5.5, Plaintiff, BENJAMIN

 3   McDONALD, suffered personal injuries.            As a direct and proximate cause of Defendants'

 4   negligence, errors, omissions, breach of their duties as set forth in paragraphs 4.3 —4.4,and 5.1 —

 5   5.5, Plaintiff, KATHERINE F. MCDONALD,suffered losses and damages.
 6
             5.8      Defendants had actual and/or constructive notice of the defects and negligence
 7
     alleged in paragraphs 4.3 — 4.4, and 5.1— 5.5.
 8
                                    VI. NO COMPARATIVE FAULT
 9
             6.1      Plaintiffs are without negligence of any kind or nature whatsoever and did not
10

11   contribute to their own injuries, losses, or damages in any way.

12                                            VII DAMAGES

13           7.1      As a direct and proximate result of the aforementioned policies, practices,
14   procedures, acts, omissions, and. negligence of Defendants, Plaintiff BENJAMIN McDONALD,
15
     suffered personal injuries with resulting pain and suffering, personal damage, disability,
16
     emotional trauma, emotional distress, and loss of enjoyment of life, harms, losses, and other
17
     damages all believed to be permanent and which shall be described with greater particularity and
18
     proven at the time of trial.
19

20           7.2      As a direct and proximate result of the aforementioned policies, practices,

21   procedures, acts, omissions, and negligence of Defendants, Plaintiff, BENJAMIN McDONALD,

22   has been required to seek medical and healthcare treatments, will continue to require medical and
23   healthcare treatments, medical expenses, out of pocket expenses, and other harms,losses, special
24
     damages and general damages of a nature and amount all of which shall be described with greater
25
     particularity and proven at the time of trial.
26
     COMPLAINT FOR PERSONAL INJURIES- 10                                       Harold D. Carr, P.S.
                                                                                  4239 Martin Way E.
                                                                                  Olympia WA 98516
                                                                                   (360)455-0030
                                                                                  Fax (360)455-0031
                     Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 11 of 12




               7.3      As a direct and proximate result of the aforementioned policies, practices,
 1
     procedures, acts, omissions, and negligence of Defendants, KATHERINE F. MCDONALD
 2

 3   suffered a loss of the care, companionship,society, love, and affection of his spouse and tortious

 4   interference, injury, harm and damage to their relationship, and is entitled to be compensated

 5   therefore.
 6
               7.4      None of the individual Defendants are members of the armed forces of the United
 7
     States.
 8
                             VIII. LIMITED PHYSICIAN/PATIENT WAIVER
 9
               8.1      Plaintiffs hereby waives the physician-patient privilege ONLY to the extent
10

11   required by RCW 5.60.060, as limited by the Plaintiffs' constitutional rights of privacy,

12   contractual rights of privacy, and the ethical obligation of physicians and attorneys not to engage

13   in ex parte contact between a treating physician and the patient's legal adversaries.
14                            IX. DEMAND FOR JURY TRIAL AND RELIEF
15
               WHEREFORE,Plaintiffs demand a jury trial on all disputed issues, and pray for judgment
16
     against the Defendants, and each of them,jointly and severally, as follows:
17
               1.      For judgment in such amount as shall be proven at the time of trial.
18
               2.      For pre-judgment interest at the statutory rate on all items of special
19

20             damages including, without limitation, expenses of medical care and

21             treatment, property damage and loss of use of vehicle.

22

23
     ///
24
     //
25

26
     COMPLAINT FOR PERSONAL INJURIES- 11                                           Harold D. Carr, P.S.
                                                                                      4239 Martin Way E.
                                                                                      Olympia WA 98516
                                                                                       (360)455-0030
                                                                                      Fax (360)455-0031
                  Case 3:21-cv-05219 Document 1-1 Filed 03/25/21 Page 12 of 12




             3.      For an award of attorney's fees and costs of suit incurred herein.
 1

 2          4.       For such other and further relief as the Court may deem just and     equitable.

 3          Dated this           day of February, 2021.

 4                                          HAROLD D. CARR,P.S.

 5

 6
                                            JtAROLD CARR, WSBA #11767
 7                                          ADAM C. COX,WSBA #35677
                                            Attorneys for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     COMPLAINT FOR PERSONAL .INJURIES- 12                                      Harold D. Can,P.S.
                                                                                  4239 Martin Way E.
                                                                                  Olympia WA 98516
                                                                                   (360)455-0030
                                                                                  Fax (360)455-0031
